DETAILED ACTION
This communication is a Non-Final office action on the merits. Claims 1-14, as filed are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 6,651,254).
Regarding claim 1, Chang discloses an apparatus wherein a fastener tape is sewn with a sewing thread to an upper surface of a lower side fabric so that a fastener element of the fastener stringer is disposed at an inner side with respect to an end portion of the lower side fabric (Fig. 4 as annotated below), 

wherein [the lower side fabric is connected without cutting from fabrics constituting at least a part of an outer peripheral surface of a main body of the sewn article to which the fastener stringer is attached] (The bracketed phrase appears to describe the method of forming the lower side fabric. The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. MPEP 2113. Furthermore, the main body does not appear to be claimed in combination with the fastener tape, and lower side fabric).


    PNG
    media_image1.png
    286
    532
    media_image1.png
    Greyscale

Regarding claims 2 and 8, Chang further discloses wherein the fastener tape of the fastener stringer is sewn with one seam to the lower side fabric (Fig. 4 shows one seam above).

Regarding claim 7, Chang discloses an apparatus:

wherein a portion of the sewing thread positioned above the fastener tape is in contact with an upper surface of the fastener tape (Fig. 4 as shown), and
wherein the lower side fabric is directly connected to the fastener tape and the lower side fabric forms a part of an outer peripheral surface of a main body of an article to which the fastener stringer is attached (the lower side fabric as annotated above meets this limitation wherein its periphery is attached to the tape and the central portion is the main body).

Regarding claims 13 and 14, Chang further discloses the sewing thread penetrates only the following three layers: 1) the fastener tape, 2) a side edge portion of the lower side fabric, and 3) a folded portion of the lower side fabric (Fig. 4 as annotated above shows the thread penetrating only the described three layers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 7 above.
Regarding claims 3 and 9, Chang discloses the invention except for wherein a tape width of the fastener tape is 3 mm to 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the width to this range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re Aller, 105 USPQ 233.

Regarding claim 5 and 11, Chang discloses the invention except for wherein the fastener tape is a knitted tape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use knitted tape since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        




/Robert Sandy/            Primary Examiner, Art Unit 3677